DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10-19 of U.S. Patent No. 11,270,499. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/572883
Patent No. 11,270,499
1. A method for determining a focus target of a user's gaze in a three-dimensional (“3D”) scene, wherein the method comprises: 

determining a first gaze direction of a user into a 3D scene, wherein the 3D scene includes a plurality of components; 

executing a first plurality of line traces in the 3D scene, wherein each of the first plurality of line traces is in proximity to the first gaze direction; 





determining a confidence value for each component intersected by at least one of the first plurality of line traces; and 

identifying as a focus target of the user the component having the highest confidence value of all components intersected by at least one of the first plurality of line traces; 

wherein the method further comprises: 



determining a second gaze direction of the user into the 3D scene; 

executing a second plurality of line traces in the 3D scene, wherein each of the second plurality of line traces is in proximity to the second gaze direction; 

determining a confidence value for each component intersected by at least one of the second plurality of line traces and not intersected by at least one of the first plurality of line traces; and 

changing the focus target of the user to the component having the highest confidence value of all components intersected by at least one of the second plurality of line traces if the highest confidence value of all components intersected by at least one of the second plurality of line traces is greater than the highest confidence value of all components intersected by at least one of the first plurality of line traces by at least a threshold amount.
1. A method for determining a focus target of a user's gaze in a three-dimensional (“3D”) scene, wherein the method comprises: 

determining a first gaze direction of a user into a 3D scene, wherein the 3D scene includes a plurality of components; 

executing a first plurality of line traces in the 3D scene, wherein each of the first plurality of line traces is in proximity to the first gaze direction and wherein the first plurality of line traces comprise at least two line traces, wherein each of the at least two line traces is at a different angular distance from the first gaze direction; 

determining a confidence value for each component intersected by at least one of the first plurality of line traces; and 

identifying as a focus target of the user the component having the highest confidence value of all components intersected by at least one of the first plurality of line traces.
2. The method for determining a focus target of a user's gaze in a 3D scene of claim 1, wherein the method further comprises: 

determining a second gaze direction of the user into the 3D scene; 

executing a second plurality of line traces in the 3D scene, wherein each of the second plurality of line traces is in proximity to the second gaze direction; 

determining a confidence value for each component intersected by at least one of the second plurality of line traces and not intersected by at least one of the first plurality of line traces; and 

changing the focus target of the user to the component having the highest confidence value of all components intersected by at least one of the second plurality of line traces if the highest confidence value of all components intersected by at least one of the second plurality of line traces is greater than the highest confidence value of all components intersected by at least one of the first plurality of line traces by at least a threshold amount.


Claims 1-4, and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-19 of U.S. Patent No. 10,607,401. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/572883
Patent No. 10,607,401
1. A method for determining a focus target of a user's gaze in a three-dimensional (“3D”) scene, wherein the method comprises: 

determining a first gaze direction of a user into a 3D scene, wherein the 3D scene includes a plurality of components; 

executing a first plurality of line traces in the 3D scene, wherein each of the first plurality of line traces is in proximity to the first gaze direction; 



determining a confidence value for each component intersected by at least one of the first plurality of line traces; and 

identifying as a focus target of the user the component having the highest confidence value of all components intersected by at least one of the first plurality of line traces; 



wherein the method further comprises: 

determining a second gaze direction of the user into the 3D scene; 

executing a second plurality of line traces in the 3D scene, wherein each of the second plurality of line traces is in proximity to the second gaze direction; 

determining a confidence value for each component intersected by at least one of the second plurality of line traces and not intersected by at least one of the first plurality of line traces; and 

changing the focus target of the user to the component having the highest confidence value of all components intersected by at least one of the second plurality of line traces if the highest confidence value of all components intersected by at least one of the second plurality of line traces is greater than the highest confidence value of all components intersected by at least one of the first plurality of line traces by at least a threshold amount.
1. A method for determining a focus target of a user's gaze in a three-dimensional (“3D”) scene, wherein the method comprises: 

determining a first gaze direction of a user into a 3D scene, wherein the 3D scene includes a plurality of components; 

executing a first plurality of line traces in the 3D scene, wherein each of the first plurality of line traces is in proximity to the first gaze direction, and each of the first plurality of line traces being in angular proximity to the first gaze direction; 

determining a confidence value for each component intersected by at least one of the first plurality of line traces; and 

identifying as a focus target of the user the component having the highest confidence value of all components intersected by at least one of the first plurality of line traces.

2. The method for determining a focus target of a user's gaze in a 3D scene of claim 1, wherein the method further comprises: 

determining a second gaze direction of the user into the 3D scene; 

executing a second plurality of line traces in the 3D scene, wherein each of the second plurality of line traces is in proximity to the second gaze direction; 

determining a confidence value for each component intersected by at least one of the second plurality of line traces and not intersected by at least one of the first plurality of line traces; and 

changing the focus target of the user to the component having the highest confidence value of all components intersected by at least one of the second plurality of line traces if the highest confidence value of all components intersected by at least one of the second plurality of line traces is greater than the highest confidence value of all components intersected by at least one of the first plurality of line traces by at least a threshold amount.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628